Citation Nr: 9913679	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.     Entitlement to an increased rating for the service-
connected residuals of frostbite of the left foot, currently 
rated as 20 percent disabling.

2.     Entitlement to an increased rating for the service-
connected residuals of frostbite of the right foot, currently 
rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 decision of the RO which granted 
service connection for the residuals of frostbite of the left 
foot and right foot and assigned separate 20 percent ratings 
for each extremity.  

The veteran originally expressed disagreement with the 
October 1996 assignment of an effective date of December 28, 
1993 for the grant of service connection for residuals of 
bilateral frostbite.  By a rating action issued in June 1998, 
the RO assigned February 5, 1991 as the effective date.  

It is unclear from a review of the record whether this 
decision represents a full grant of the benefit sought on 
appeal.  There is no expression of disagreement with this 
decision of record, and the VA Form 1-646 received in 
November 1998 does not even refer to the issue.  Moreover, 
the issue was not listed as being certified for appeal. Thus, 
the Board refers this matter to the RO for appropriate 
action.  



REMAND

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

In this case, Diagnostic Code 8523 ("Anterior tibial nerve 
(deep peroneal), Paralysis of") and Diagnostic Code 7122 
("Frozen feet, residuals of (immersion foot)") were 
considered in rating the veteran's bilateral frostbite.  
38 C.F.R. §§ 4.104, including Diagnostic Code 7122; 4.124a, 
including Diagnostic Code 8523 (1998).  The Board notes, 
however, that Diagnostic Code 7122 was revised effective on 
August 13, 1998.  63 Fed. Reg. 37778-37779 (July 14, 1998).  
In Karnas v. Derwinski, the Court stated that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The veteran must be evaluated under the more 
favorable of the two criteria.  Consequently, in light of 
Karnas, a contemporary VA examination, in accordance with 
both the old and the newly implemented diagnostic criteria, 
is necessary.

Additionally, the Board notes that this appeal stems from a 
rating assigned upon an original grant of service connection.  
The RO therefore must consider whether or not the veteran was 
entitled to "staged" ratings for his service-connected 
residuals of frostbite as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran and request the 
names, addresses, and dates of treatment 
by all health care providers (VA and non-
VA) who have treated him for bilateral 
frostbite post-service.  When the veteran 
responds and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to submit copies of all medical records 
documenting their treatment which are not 
currently in the claims folder.  All 
records obtained should be associated 
with the claims folder.  

2.  The veteran should undergo a VA 
examination to determine the severity of 
his service-connected bilateral frostbite 
residuals.  The claims folder should be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  The RO should provide the 
doctor with a copy of both the old and 
new rating criteria for frostbite.  The 
doctor should report findings responsive 
to each set of rating criteria.  

4.  The RO should then readjudicate the 
issue of an increased rating for the 
veteran's service-connected residuals of 
frostbite of the left foot and of the 
right foot.  In its adjudication of this 
issue, the RO should apply the new and 
old rating criteria for bilateral 
frostbite and the rating criteria which 
allows for the higher evaluation should 
be applied.  Additionally, the possible 
application of staged ratings, as set 
forth by the Court in Fenderson, should 
be considered in this adjudication.  If a 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


